DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on January 18, 2021 in which claims 1-10 were presented for examination, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claim 7 is rejected under 35 U.S.C. 112(b) and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 35 U.S.C. 112(b) given.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the limitations “the movement of the driving element to the second position and the movement of the driving element to the second position are allowed” in claims 5 and 6, lines: 4-6 and “the movement of the driving element to the second position and the movement of the driving element to the second position are prevented” in claims 5 and 6, lines: 7-9 are repeated. It is unclear what are the metes and bounds that the applicant is claiming. For examination purposes, examiner has examined the limitation as if lines: 4-6 (claims 5 and 6) and lines: 7-9 (claims 5 and 6) read as “the movement of the driving element to the second position is allowed” and “the movement of the driving element to the second position is prevented”, respectively. 

Regarding claim 7, the claimed limitation “first deadlocking element is an element with an irregular profile, comprising a portion with a larger diameter and a smaller diameter” in lines: 1-3 is indefinite because it is unclear what structure the “first deadlocking element” is being compared to. Examiner assumes the applicant is referring to the “second deadlocking element”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parisotto (US Patent 10,485,290).
Regarding claim 1, Parisotto discloses a ski boot (1, Fig. 1 and 2), comprising an outer shell (2, Fig. 1) made of a substantially rigid material (Col. 2, lines: 49-50) and a cuff (3) articulated to the outer shell (2, Col. 4, lines: 29-32), and further comprising a locking device (combination of 15 and 20) for selectively allowing or preventing the movement of the cuff relative to the shell (Col. 4, lines: 25-39), wherein the locking device (combination of 15 and 20) comprises a first engaging element (20, Fig. 2) integral with or connected to the shell (2) and a second engaging element (15) integral with or connected to the cuff (3), wherein the locking device (combination of 15 and 20) further comprises a driving element (17) which is switchable from a first position (Fig. 4), in which the first and the second engaging elements (20 and 15) are in a first configuration in which they are disengaged from each other (examiner notes “first configuration” is shown in Fig. 2), to a second position (Fig. 3) in which the first and the second engaging elements (20 and 15) are in a second configuration in which they are engaged with each other (examiner notes “second configuration” is shown in Fig. 1), and vice versa, wherein the locking device (combination of 15 and 20) further comprises deadlocking means (combination of 19 and 22) which allow to prevent the movement of the driving element when the driving element is in the second position (Col. 5, lines: 23-25, “allow to…position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 2, Parisotto discloses the locking device (combination of 15 and 20, Fig. 3) further comprises additional deadlocking means (31) which allow to prevent the movement of the driving element (17) when the driving element is in the first position (Col. 6, lines: 23-26, “allow to…position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 3, Parisotto discloses the driving element (17, Fig. 1) is connected to the cuff of the ski boot (3), and wherein the deadlocking means (combination of 19 and 22) comprise a first deadlocking element (34) integral with or connected to the driving element (17, Fig. 3) and a second deadlocking element (22) integral with or connected to the shell of the ski boot (2, Fig. 2).   

Regarding claim 4, Parisotto discloses the driving element (17, Fig. 1) is connected to the shell of the ski boot (2, examiner notes the “driving element” is connected to the shell through element 22, as shown in Fig. 1), and wherein the deadlocking means (combination of 19 and 22) comprise a first deadlocking element (34) integral with or connected to the driving element (17, examiner notes the “first deadlocking element” is connected to the “driving element” as shown in Fig. 3) and a second deadlocking element (22) integral with or connected to the cuff of the ski boot (3, examiner notes the “second deadlocking element” is connected to the cuff through the driving element, 17).  

Regarding claim 5, Parisotto discloses at least one of the deadlocking elements (34, Fig. 3) is movable, and wherein the deadlocking means (combination of 19 and 22) further comprise a control element (30) for controlling the movement of the movable deadlocking element (34) between a first position (Fig. 4), in which it does not cooperate with the other deadlocking element (22) and the movement of the driving element (17) to the second position and the movement of the driving element to the second position are allowed (examiner notes  movement to the “second position” is allowed by elements 30 and 34, as shown in Fig. 3 and 4), and a second position (Fig. 3), in which it cooperates with the other deadlocking element (22, cooperates through element 17) and the movement of the driving element to the second position and the movement of the driving element to the second position are prevented (Col. 5, lines: 53-56, Fig. 1).   

Regarding claim 6, Parisotto discloses at least one of the deadlocking elements (34, Fig. 3) is movable, and wherein the deadlocking means (combination of 19 and 22) further comprise a control element (30) for controlling the movement of the movable deadlocking element (34) between a first position (Fig. 4), in which it does not cooperate with the other deadlocking element (22) and the movement of the driving element (17) to the second position and the movement of the driving element to the second position are allowed (examiner notes  movement to the “second position” is allowed by elements 30 and 34, as shown in Fig. 3 and 4), and a second position (Fig. 3), in which it cooperates with the other deadlocking element (22, cooperates through element 17) and the movement of the driving element to the second position and the movement of the driving element to the second position are prevented (Col. 5, lines: 53-56, Fig. 1).   

Regarding claim 9, Parisotto discloses the second deadlocking element (22, Fig. 1) is made integral with the first engaging element (34, examiner notes element 22 is integral with element 34, when element 17 is connected to 22).  

Regarding claim 10, Parisotto discloses the second deadlocking element (22, Fig. 1) is made integral with the second engaging element (15, examiner notes element 22 is integral with element 15 when connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parisotto in view of Grandin et al. “Grandin” (US Patent 10,045,582).
Regarding claim 8, Parisotto discloses the invention substantially as claimed above.
Parisotto does not disclose the first deadlocking element and the driving element are arranged and sized so that the first deadlocking element is inaccessible from the outside when the driving element is in the second position.  
However, Grandin teaches yet another closure device for ski boots, wherein Grandin teaches a first deadlocking element (7a, Fig. 2b) and the driving element (5a) are arranged and sized so that the first deadlocking element (7a) is inaccessible from the outside when the driving element (5a) is in the second position (Fig. 2a, examiner notes the “first deadlocking element” is inaccessible from the outside, due to element 132).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first deadlocking element and driving element as disclosed by Parisotto, by making them inaccessible in the second position, as taught by Grandin, in order to prevent the closure device from inadvertently uncoupling while in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732